The opinion of the Court was delivered by
Poché, J.
Plaintiff complains that Ms property, which he alleges to be worth fifteen thousand dollars, has been erroneously and uDjustly *966assessed at twenty-five thousand dollars, and ho prosecutes this appeal from an adverse judgment.
His pleadings do not present the question of the legality or constitutionality of any tax to be levied under the assessment complained of. That branch of our jurisdiction has therefore no application to this case, and our jurisdiction must in consequence be tested by the amount in dispute.
Under the only issue presented by the pleadings, the amount in dispute or matter in controversy is the amount of the taxes, at the rate of six mills for the State and two mills for the parish, which plaintiff' would be called on to pay on an assessment of ten thousand dollars, which is the difference between the alleged value of his goods and the valuation adopted by the assessor, and that amount would be far less than one thousand dollars.
It is, therefore, clear that we have no jurisdiction in the premises, and that the motion to dismiss the appeal on that ground must prevail.
The question is not new j it has already come under our review, and has twice received a similar interpretation at our hands.
- Our decisions on the point have doubtless escaped the attention of plaintiff’s counsel or otherwise he would not have brought his appeal to this Court. Gillis & Kennet vs. Clayton, Assessor, 33 An. 285; City of New Orleans vs. J. W. Blanks and F. A. Blanks, 35 An. not yet reported.
This appeal is, therefore, dismissed at appellant’s costs.